COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                            §

   ALEJANDRO DIAZ,                                §               No. 08-21-00202-CV

                        Appellant,                §                 Appeal from the

  v.                                              §            County Court at Law No. 3

  LUIS AURELIO TODD,                              §             of El Paso County, Texas

                         Appellee.                §              (TC# 2017-DCV4425)

                                              §
                                            ORDER

       On November 19, 2021, this Court issued an order for mediation referral.

The order required the parties to make any objection to referral within ten days of the order. On

November 29, 2021, Appellee timely filed an objection. The Court finds Appellee’s objection

persuasive.

       Therefore, the Court ORDERS this appeal to continue, the appellate timetable suspension

is lifted, and the Record shall now be filed in this Court on or before February 3, 2022.

       IT IS SO ORDERED this 29th day of November, 2021.

                                              PER CURIAM


Before Rodriguez, C.J., Palafox and Alley, JJ.